Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claims 1-8, as amended below, are allowable.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Jae Hahn on 4/28/22.  
TITLE

The title has been changed as follows: "Tyrosine peptide cross-linked biocompatible hydrogel and method of production".  

The claims are amended as follows:

1. (Currently Amended) A method for producing a biocompatible hydrogel, comprising: coupling a biopolymer with an amine group-containing phenolic compound to provide an amidated biopolymer; mixing the amidated biopolymer with a monophenolic compound and a tyrosine-based peptide represented by YY-A-YY (SEQ ID NOs: 1-3), wherein each Y is a tyrosine residue, A is X (SEQ ID NO: 1), A is XX (SEQ ID NO: 2), or A is XXX (SEQ ID NO: 3), wherein each X consists of a single amino acid residue, and X is selected from the group consisting of alanine (Ala), cysteine (Cys), histidine (His), and tyrosine (Tyr), to prepare a mixture solution; and mixing the mixture solution with a photopolymerization initiator, followed by photocuring to form a structure in which the amidated biopolymer molecules are bonded through a dityrosine linker.  

3. (Currently Amended) The method according to claim 1, wherein the tyrosine-based peptide is at least one selected from the group consisting of YYACAYY (SEQ ID NO: 4), di-YYACAYY (SEQ ID NO: 5), YYAHAYY (SEQ ID NO: 6), YYAYY (SEQ ID NO: 7), and YYCYY (SEQ ID NO[[;]]: 8), wherein in SEQ ID NOs: 4-8 each Y is a tyrosine residue, each A is an alanine (Ala) residue, each C is a cysteine (Cys) residue, and H is a histidine (His) residue.  

9-18. (Cancelled)

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  Although hydrogels cross-linked with dityrosine linkers are well-known in this art, the prior art does not teach or reasonably suggest the claimed method comprising all of the instantly claimed features including the claimed peptide sequences and a monophenolic component.  The method is therefore considered free of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658